Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 07/15/2022, claims 1, 10 and 15 have been amended. Claims 2, 11 and 16 have been cancelled. Claims 1, 3-10, 12-15, and 17-20 are currently pending for examination.
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 - page 14 (all), filed
07/15/2022, with respect to claims 1, 3-10, 12-15, and 17-20 have been fully considered.
Regarding the objection to the drawings the applicant submitted replacement drawings.
In response to applicant's argument, the examiner agrees and the objection to the drawings have been removed.
Regarding the objection to the specification the applicant amended the specification.
In response to applicant's argument, the examiner agrees and the objection to the specification is withdrawn.
Regarding 35 U.S.C. 101 rejection the applicant argued that the claims are directed to patentable subject matter and respectfully requests this rejection be withdrawn.
In response to applicant's argument, the examiner disagrees and the 35 U.S.C. 101 rejection to claims 1, 3-10, 12-15, and 17-20 are maintained. Applicant has provided intrinsic evidence of the embodiment in the specification (paragraphs 0074 and 0076), which is non-statutory transitory signals, intended to be covered within the meaning.
Regarding 35 U.S.C. 103 rejection of claims 1, 3-10, 12-15, and 17-20 the applicant argued that the references fail to disclose the amended subject matter.
In response to applicant's argument, a new round of rejection is presented in view of Athinathan (US20170192879A1).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-10, 12-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In the specification par0074 reads "….may be stored in a computer readable storage medium, such as, but is not limited to…. or any type of media suitable for storing electronic instructions…". Par0076 reads "…. A machine-readable medium includes any mechanism for storing or transmitting information…. or other form of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.)…". Applicant has provided intrinsic evidence of the embodiment, which is non-statutory transitory signals, intended to be covered within the meaning. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part”. A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electrical potential or in electromagnetic fields in not a “chemical union”, nor a gas, fluid, powder, or solid. Signals are not “composition[s]” of matter. Thus, a transitory, propagating signal in not a “process, machine, manufacture, or composition of matter”. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (see In re Nuijten, 500 F.3d 1346 1356 n.7 (Fed. Cir 2007).
Claims 1, 3-9 "memory", claims 10, 12-14 "storage media" and claims 15, 17-20 "memory" encompasses signals as defined in by the specification.
In view of the above analysis, claims 1-20 are ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 7, 9, 10, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanif et al. (US20180307575A1) hereinafter Hanif in view of Athinathan (US20170192879A1) hereinafter Athinathan further in view of Williams et al. (US20150234731A1) hereinafter Williams.
As per claim 1. A method for validating compatibility between first and second endpoints, the method comprising: (Hanif, par0082 teaches FIG. 11 illustrates a flowchart of an example method for determining compatibility between the test responses from the multiple platforms of the SUT and expected test responses, according to one or more embodiments of the present invention. The logic may be implemented by the test server 205. The test server 205 receives test responses from the SUT (multiple platforms, multiple interfaces) [first and second endpoints], as shown at 1105. In one or more examples, the responses from the SUT are received in the form of the SUT response file 1050, which contains response from multiple SUT platforms, and have been confirmed [validating compatibility] by the multi-platform compare unit 265 to be matching each other).
performing multi-platform contract validation (Hanif, par0063 teaches the multi-platform compare unit 265 compares the test response from the multiple platforms to check if the test response are within a predetermined threshold of each other or within a predetermined range [contract validation]. For example, the multi-platform compare unit 265 compares the test responses from each platform to determine if the responses are substantially identical. Alternatively, the multi-platform compare unit 265 compares the test responses from each platform to determine if the responses are within an allowable threshold of each other).
by performing independent tests, (Hanif, par0087 teaches the test server 205 executes the test case that was generated using each [independent tests] of the selected interface and selected platform to be tested, as shown at block 1212. The test server 205 generates a first response file for each command for the SUT as described herein, as shown at 1210. The test server 205 executes an instance of a command in a test case via each interface on each platform for the SUT and stores each of the responses in the first response file corresponding to the command, as shown at 1212 and 1220).
          Hanif does not explicitly discloses accessing a memory storing a machine-readable contract specifying a request-response pair in a file, the first and second endpoints being different platforms that operate with each other using requests and responses; to determine whether the first and second endpoints are compatible with each other, tests for the first and second endpoints at the same time, wherein performing multi-platform contract validation comprises; performing a first test with the first endpoint, by a first test generator and based on the request-response specified in the machine-readable contract, to validate the expected request and uses at its response one that matches the expected response in the file when receiving the expected request in the file, and request-response specified in the machine-readable contract, to validate that the second endpoint response received by the second test generator matches the expected response in the file when receiving the expected request in the file.
          Athinathan however discloses accessing a memory storing a machine-readable contract specifying a request-response pair in a file, the request-response pair (Athinathan, Fig1-2, par0030 teaches the one or more users create the one or more test workflows by selecting one or more pre-stored source files and corresponding one or more pre-stored target files…..After selecting the one or more pre-stored source and the one or more corresponding pre-stored target files, the one or more users map input and output of the one or more pre-stored source files with the one or more pre-stored target files to facilitate comparison during execution of the one or more test workflows for testing additional one or more source files. In an embodiment of the present invention, input mapping and output mapping comprise linking each of the pre-stored source and corresponding target files by matching criteria and expected values. Further, mapping the pre-stored source file with the pre-stored target file facilitates in testing the additional one or more source files during testing, using the saved user mappings).
the first and second endpoints being different platforms that operate with each other using requests and responses; and (Athinathan, Fig1-2, par0017, 0022 teaches the invention further provides for a system and method which is customizable and capable of connecting with multiple platforms concurrently……the one or more pre-stored source files are associated with, but not limited to, databases 112, test management tools 114, servers 116, flat files, Extensible Markup Language (XML) data, spreadsheets, web services, Transmission Control Protocol (TCP)/Internet Protocol (IP) sockets requests, X12 files, Hypertext Transfer Protocol (HTTP) post messages and database Application Program Interfaces (APIs). In an embodiment of the present invention, the one or more pre-stored target files are one or more sample files used for comparison with the one or more source files during testing…..the system 100 is configured as an appstore platform comprising an appstore server. Further, the appstore provides one or more applications for different types of testing on one or more client devices).
to determine whether the first and second endpoints are compatible with each other, tests for the first and second endpoints at the same time (Athinathan, Fig1-2, par0022, 0028, 0030 teaches the appstore provides one or more applications for different types of testing on one or more client devices. Furthermore, the one or more applications can be downloaded via the appstore and installed on the one or more client devices. In yet another embodiment of the present invention, the system 100 is an apparatus/machine comprising a user interface configured to facilitate the one or more users to interact with the system 100. In yet another embodiment of the present invention, the system 100 has a distributed automation model comprising a master-slave setup. Further, the master is configured to schedule and allocate execution tasks to slaves based on their availability and state….the one or more applications are downloadable as and when required on the one or more electronic communication devices. Furthermore, each of the one or more test setup modules 104 have corresponding workflow execution module 106 to facilitate execution of the created one or more test workflows [the first and second endpoints at the same time]…..the workflow execution module 106 retrieves the corresponding value from the primary hash table and compares the retrieved value with the source value. If the source value is same as the target value then the test is considered as “PASS”).
wherein performing multi-platform contract validation comprises;
performing a first test with the first endpoint, by a first test generator and based on the request-response specified in the machine-readable contract, to validate the expected request and uses at its response one that matches the expected response in the file when receiving the expected request in the file, and (Athinathan, Fig1-2, par0030 teaches the workflow execution module 106 loads the user mappings from the test setup module 104. The workflow execution module 106 then reads the pre-stored mapped target file corresponding to the source file to be tested and creates one or more key-value pairs. The key-value pairs comprise a key based on a matching criteria and corresponding expected value for each of the one or more records of the pre-stored mapped target file. In an embodiment of the present invention, the one or more key-value pairs are stored in a primary hash table. The workflow execution module 106 then reads each record of the source file and creates a key-value pair for each record of the source file. The workflow execution module 106 further checks for the key for each record of the source file in the primary hash table. In case the key for a record of the source file exists in the primary hash table, the workflow execution module 106 retrieves the corresponding value from the primary hash table and compares the retrieved value with the source value. If the source value is same as the target value then the test is considered as “PASS”. The results of the test workflow execution are forwarded to the reporting module 108. FIG. 2 is a flowchart depicting creation of the one or more key-value pairs and validation of source files).
performing a second test with the second endpoint, by a second test generator and based on the request-response specified in the machine-readable contract, to validate that the second endpoint response received by the second test generator matches the expected response in the file when receiving the expected request in the file.  (Athinathan, Fig1-2, par0028-0031. Fig1-2, par0030 teaches the first elements and the following paragraphs teaches that this can apply to additional (second, third etc.) elements. Par0029 teaches the system 100 provides one or more test setup modules 104 for different types of testing and creating corresponding one or more test workflows….. each of the one or more test setup modules 104 have corresponding workflow execution module 106 to facilitate execution of the created one or more test workflows…. The workflow execution module 106 is configured to connect with the one or more external systems 110 using the received information. The workflow execution module 106 is further configured to retrieve the one or more additional source files associated with the one or more connected external systems. The workflow execution module 106 is further configured to execute the one or more saved test workflows corresponding to the one or more additional source files).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of accessing a memory storing a machine-readable contract specifying a request-response pair in a file, the first and second endpoints being different platforms that operate with each other using requests and responses; to determine whether the first and second endpoints are compatible with each other, tests for the first and second endpoints at the same time, wherein performing multi-platform contract validation comprises; performing a first test with the first endpoint, by a first test generator and based on the request-response specified in the machine-readable contract, to validate the expected request and uses at its response one that matches the expected response in the file when receiving the expected request in the file, and request-response specified in the machine-readable contract, to validate that the second endpoint response received by the second test generator matches the expected response in the file when receiving the expected request in the file, as taught by Athinathan in the method of Hanif, so testing is an important part of any Software Development Lifecycle (SDLC), various types of testing exists based on the software entity that has to be tested, see Athinathan par0002.
          Hanif and Athinathan do not explicitly disclose the expected request that the second endpoint expects to receive from the first endpoint and an expected response that should be provided by the second endpoint according to the expected request from the first endpoint; using the expected request and expected response specified in the machine-readable contract.
         Williams however discloses the expected request that the second endpoint expects to receive from the first endpoint and an expected response that should be provided by the second endpoint according to the expected request from the first endpoint; (Williams, par0076 teaches the software component 705 [the first endpoint] can be run and tested in its current developmental state against the virtual service 755 modeling [the second endpoint] a contract-compliant software component (e.g., component 710). One or more requests 736 that are to comply with expected requests (e.g., 735 a-c) defined in the interaction contract can be sent to the virtual service 755 and the virtual service 755 can generate responses 740 per the interaction contract's definitions. Where it is determined that requests 736 elicit the same responses (e.g., 740) that would be realized from expected requests (e.g., 735 a-c), developers can conclude that the software component 705 is operating, at least with regard to requests 736, in a manner consistent with the interaction contract).
using the expected request and expected response specified in the machine-readable contract. (Williams, par0032 teaches through the identification of sets of expected requests and responses corresponding to a set of scenarios defined for interactions between two or more applications, models can be generated. For instance, a test generation engine 228 can utilize data describing the set of expected requests from the scenarios to generate a test set (e.g., 232). The test set can include a substantially exhaustive set of inputs or requests that could be sent from the client application to the server application in accordance with an interaction contract [specified in the machine-readable contract]….use the identified set of expected requests and responses to generate one or more service models 234 to serve as the basis for instantiating a virtual service to simulate operation of the server application in responding as expected to the received the expected requests).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the expected request that the second endpoint expects to receive from the first endpoint and an expected response that should be provided by the second endpoint according to the expected request from the first endpoint; using the expected request and expected response specified in the machine-readable contract, as taught by Williams in the method of Hanif and Athinathan, so virtual services can capture and simulate the behavior, data and performance characteristics of complete composite application environments, making them available for development and testing at the request of a user or system and throughout the software lifecycle, among other advantages, see Williams par0041.

As per claim 4. Hanif, Athinathan and Williams disclose the method of claim 1. 
          Hanif  further discloses wherein the first endpoint comprises code for a user interface or a mobile device operating system and the second endpoint comprises backend code. (Hanif, par0054-0055 teaches the testing environment 200 includes a test server 205 that communicates with both the virtualization management server 102[second endpoint] and the cloud infrastructure 110. The test server 205[first endpoint] includes, among other components, a processor 210, a memory 220, a user interface 230 [comprises code for a user interface], a test generator 250, a multi-interface compare unit 260, and a result compare unit 270, and a multi-platform compare unit 265….the test server 205 and may be responsible for the execution of an operating system, control instructions, and applications installed on the test server 205…..the computer code may be written in any computer language now known or later discovered, such as C++, C#, Java, Pascal, Visual Basic, Perl, HyperText Markup Language (HTML), JavaScript, assembly language, shell script, or any combination thereof. The computer code includes source code and/or compiled code[backend code]).

As per claim 6. Hanif, Athinathan and Williams disclose the method of claim 1.
          Hanif and Athinathan do not explicitly disclose wherein the file is a JSON, YAML, XML, CSV, Protobuf, Avro, BSON, or a MessagePack file.
         Williams however discloses wherein the file is a JSON, YAML, XML, CSV, Protobuf, Avro, BSON, or a MessagePack file (Williams, par0070 teaches sets of text files (e.g., a text file, a pcap file, an XML file, or an idoc file).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the file is a JSON, YAML, XML, CSV, Protobuf, Avro, BSON, or a MessagePack file, as taught by Williams in the method of Hanif and Athinathan, so virtual services can capture and simulate the behavior, data and performance characteristics of complete composite application environments, making them available for development and testing at the request of a user or system and throughout the software lifecycle, among other advantages., see Williams par0041.

As per claim 7. Hanif, Athinathan and Williams disclose the method of claim 1. 
          Hanif does not explicitly discloses wherein the request and response comprise an HTTP request and an HTTP response, respectively.
          Athinathan however discloses wherein the request and response comprise an HTTP request and an HTTP response, respectively, (Athinathan, par0025 teaches selecting one or more pre-stored source files and corresponding one or more pre-stored target files. The one or more pre-stored source files are associated with, but not limited to, databases 112, test management tools 114, servers 116, flat files, Extensible Markup Language (XML) data, spreadsheets, web services, Transmission Control Protocol (TCP)/Internet Protocol (IP) sockets requests, X12 files, Hypertext Transfer Protocol (HTTP) post messages and database Application Program Interfaces (APIs). In an embodiment of the present invention, the one or more pre-stored target files are one or more sample files used for comparison with the one or more source files during testing.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the request and response comprise an HTTP request and an HTTP response, respectively, as taught by Athinathan in the method of Hanif, so testing is an important part of any Software Development Lifecycle (SDLC), various types of testing exists based on the software entity that has to be tested, see Athinathan par0002.

As per claim 9. Hanif, Athinathan and Williams disclose the method of claim 1.
          Hanif does not explicitly discloses wherein the file comprises a plurality of tests that comprise distinct request-response pairs of expected requests and expected responses.
          Athinathan however discloses wherein the file comprises a plurality of tests that comprise distinct request-response pairs of expected requests and expected responses (Athinathan, Fig1-2, par0030 teaches the workflow execution module 106 loads the user mappings from the test setup module 104. The workflow execution module 106 then reads the pre-stored mapped target file corresponding to the source file to be tested and creates one or more key-value pairs. The key-value pairs comprise a key based on a matching criteria and corresponding expected value for each of the one or more records of the pre-stored mapped target file. In an embodiment of the present invention, the one or more key-value pairs are stored in a primary hash table. The workflow execution module 106 then reads each record of the source file and creates a key-value pair for each record of the source file. The workflow execution module 106 further checks for the key for each record of the source file in the primary hash table. In case the key for a record of the source file exists in the primary hash table, the workflow execution module 106 retrieves the corresponding value from the primary hash table and compares the retrieved value with the source value. If the source value is same as the target value then the test is considered as “PASS”. The results of the test workflow execution are forwarded to the reporting module 108. FIG. 2 is a flowchart depicting creation of the one or more key-value pairs and validation of source files).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the file comprises a plurality of tests that comprise distinct request-response pairs of expected requests and expected responses, as taught by Athinathan in the method of Hanif, so so testing is an important part of any Software Development Lifecycle (SDLC), various types of testing exists based on the software entity that has to be tested, see Athinathan par0002.

As per claim 10. One or more non-transitory computer readable storage media having instructions stored thereupon which, when executed by a system having at least a processor and a memory therein, cause the system to perform operations comprising: (Hanif, par0056 teaches the memory 220 is non-transitory computer storage medium. The memory 220 may be DRAM, SRAM, Flash, or any other type of memory or a combination thereof. The memory 220 stores control instructions and applications executable by the processor 210).
performing multi-platform contract validation (Hanif, par0063 teaches the multi-platform compare unit 265 compares the test response from the multiple platforms to check if the test response are within a predetermined threshold of each other or within a predetermined range [contract validation]. For example, the multi-platform compare unit 265 compares the test responses from each platform to determine if the responses are substantially identical. Alternatively, the multi-platform compare unit 265 compares the test responses from each platform to determine if the responses are within an allowable threshold of each other.
by performing independent tests, (Hanif, par0087 teaches the test server 205 executes the test case that was generated using each [independent tests] of the selected interface and selected platform to be tested, as shown at block 1212. The test server 205 generates a first response file for each command for the SUT as described herein, as shown at 1210. The test server 205 executes an instance of a command in a test case via each interface on each platform for the SUT and stores each of the responses in the first response file corresponding to the command, as shown at 1212 and 1220).
first and second endpoints (Hanif, par0082 teaches FIG. 11 illustrates a flowchart of an example method for determining compatibility between the test responses from the multiple platforms  of the SUT and expected test responses, according to one or more embodiments of the present invention. The logic may be implemented by the test server 205. The test server 205 receives test responses from the SUT (multiple platforms, multiple interfaces) [first and second endpoints], as shown at 1105. In one or more examples, the responses from the SUT are received in the form of the SUT response file 1050, which contains response from multiple SUT platforms, and have been confirmed [validating compatibility] by the multi-platform compare unit 265 to be matching each other).
          Hanif does not explicitly discloses accessing a memory storing a machine-readable contract specifying a request-response pair in a file, the first and second endpoints being different platforms that operate with each other using requests and responses; to determine whether the first and second endpoints are compatible with each other, tests for the first and second endpoints at the same time, wherein performing multi-platform contract validation comprises; performing a first test with the first endpoint, by a first test generator and based on the request-response specified in the machine-readable contract, to validate the expected request and uses at its response one that matches the expected response in the file when receiving the expected request in the file, and request-response specified in the machine-readable contract, to validate that the second endpoint response received by the second test generator matches the expected response in the file when receiving the expected request in the file.
          Athinathan however discloses accessing a memory storing a machine-readable contract specifying a request-response pair in a file, the request-response pair (Athinathan, Fig1-2, par0030 teaches the one or more users create the one or more test workflows by selecting one or more pre-stored source files and corresponding one or more pre-stored target files…..After selecting the one or more pre-stored source and the one or more corresponding pre-stored target files, the one or more users map input and output of the one or more pre-stored source files with the one or more pre-stored target files to facilitate comparison during execution of the one or more test workflows for testing additional one or more source files. In an embodiment of the present invention, input mapping and output mapping comprise linking each of the pre-stored source and corresponding target files by matching criteria and expected values. Further, mapping the pre-stored source file with the pre-stored target file facilitates in testing the additional one or more source files during testing, using the saved user mappings).
the first and second endpoints being different platforms that operate with each other using requests and responses; and (Athinathan, Fig1-2, par0017, 0022 teaches the invention further provides for a system and method which is customizable and capable of connecting with multiple platforms concurrently……the one or more pre-stored source files are associated with, but not limited to, databases 112, test management tools 114, servers 116, flat files, Extensible Markup Language (XML) data, spreadsheets, web services, Transmission Control Protocol (TCP)/Internet Protocol (IP) sockets requests, X12 files, Hypertext Transfer Protocol (HTTP) post messages and database Application Program Interfaces (APIs). In an embodiment of the present invention, the one or more pre-stored target files are one or more sample files used for comparison with the one or more source files during testing…..the system 100 is configured as an appstore platform comprising an appstore server. Further, the appstore provides one or more applications for different types of testing on one or more client devices).
to determine whether the first and second endpoints are compatible with each other, tests for the first and second endpoints at the same time (Athinathan, Fig1-2, par0022, 0028, 0030 teaches the appstore provides one or more applications for different types of testing on one or more client devices. Furthermore, the one or more applications can be downloaded via the appstore and installed on the one or more client devices. In yet another embodiment of the present invention, the system 100 is an apparatus/machine comprising a user interface configured to facilitate the one or more users to interact with the system 100. In yet another embodiment of the present invention, the system 100 has a distributed automation model comprising a master-slave setup. Further, the master is configured to schedule and allocate execution tasks to slaves based on their availability and state….the one or more applications are downloadable as and when required on the one or more electronic communication devices. Furthermore, each of the one or more test setup modules 104 have corresponding workflow execution module 106 to facilitate execution of the created one or more test workflows [the first and second endpoints at the same time]…..the workflow execution module 106 retrieves the corresponding value from the primary hash table and compares the retrieved value with the source value. If the source value is same as the target value then the test is considered as “PASS”).
wherein performing multi-platform contract validation comprises;
performing a first test with the first endpoint, by a first test generator and based on the request-response specified in the machine-readable contract, to validate the expected request and uses at its response one that matches the expected response in the file when receiving the expected request in the file, and (Athinathan, Fig1-2, par0030 teaches the workflow execution module 106 loads the user mappings from the test setup module 104. The workflow execution module 106 then reads the pre-stored mapped target file corresponding to the source file to be tested and creates one or more key-value pairs. The key-value pairs comprise a key based on a matching criteria and corresponding expected value for each of the one or more records of the pre-stored mapped target file. In an embodiment of the present invention, the one or more key-value pairs are stored in a primary hash table. The workflow execution module 106 then reads each record of the source file and creates a key-value pair for each record of the source file. The workflow execution module 106 further checks for the key for each record of the source file in the primary hash table. In case the key for a record of the source file exists in the primary hash table, the workflow execution module 106 retrieves the corresponding value from the primary hash table and compares the retrieved value with the source value. If the source value is same as the target value then the test is considered as “PASS”. The results of the test workflow execution are forwarded to the reporting module 108. FIG. 2 is a flowchart depicting creation of the one or more key-value pairs and validation of source files).
performing a second test with the second endpoint, by a second test generator and based on the request-response specified in the machine-readable contract, to validate that the second endpoint response received by the second test generator matches the expected response in the file when receiving the expected request in the file.  (Athinathan, Fig1-2, par0028-0031. Fig1-2, par0030 teaches the first elements and the following paragraphs teaches that this can apply to additional (second, third etc.) elements. Par0029 teaches the system 100 provides one or more test setup modules 104 for different types of testing and creating corresponding one or more test workflows….. each of the one or more test setup modules 104 have corresponding workflow execution module 106 to facilitate execution of the created one or more test workflows…. The workflow execution module 106 is configured to connect with the one or more external systems 110 using the received information. The workflow execution module 106 is further configured to retrieve the one or more additional source files associated with the one or more connected external systems. The workflow execution module 106 is further configured to execute the one or more saved test workflows corresponding to the one or more additional source files).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of accessing a memory storing a machine-readable contract specifying a request-response pair in a file, the first and second endpoints being different platforms that operate with each other using requests and responses; to determine whether the first and second endpoints are compatible with each other, tests for the first and second endpoints at the same time, wherein performing multi-platform contract validation comprises; performing a first test with the first endpoint, by a first test generator and based on the request-response specified in the machine-readable contract, to validate the expected request and uses at its response one that matches the expected response in the file when receiving the expected request in the file, and request-response specified in the machine-readable contract, to validate that the second endpoint response received by the second test generator matches the expected response in the file when receiving the expected request in the file, as taught by Athinathan in the one or more non-transitory computer readable storage media of Hanif, so testing is an important part of any Software Development Lifecycle (SDLC), various types of testing exists based on the software entity that has to be tested, see Athinathan par0002.
          Hanif and Athinathan do not explicitly disclose the expected request that the second endpoint expects to receive from the first endpoint and an expected response that should be provided by the second endpoint according to the expected request from the first endpoint; for the first and second endpoints, using the expected request and expected response specified in the machine-readable contract.
         Williams however discloses expected request that the second endpoint expects to receive from the first endpoint and an expected response that should be provided by the second endpoint according to the expected request from the first endpoint; for the first and second endpoints (Williams, par0076 teaches the software component 705 [the first endpoint] can be run and tested in its current developmental state against the virtual service 755 modeling [the second endpoint] a contract-compliant software component (e.g., component 710). One or more requests 736 that are to comply with expected requests (e.g., 735 a-c) defined in the interaction contract can be sent to the virtual service 755 and the virtual service 755 can generate responses 740 per the interaction contract's definitions. Where it is determined that requests 736 elicit the same responses (e.g., 740) that would be realized from expected requests (e.g., 735 a-c), developers can conclude that the software component 705 is operating, at least with regard to requests 736, in a manner consistent with the interaction contract).
using the expected request and expected response specified in the machine-readable contract. (Williams, par0032 teaches through the identification of sets of expected requests and responses corresponding to a set of scenarios defined for interactions between two or more applications, models can be generated. For instance, a test generation engine 228 can utilize data describing the set of expected requests from the scenarios to generate a test set (e.g., 232). The test set can include a substantially exhaustive set of inputs or requests that could be sent from the client application to the server application in accordance with an interaction contract [specified in the machine-readable contract]….use the identified set of expected requests and responses to generate one or more service models 234 to serve as the basis for instantiating a virtual service to simulate operation of the server application in responding as expected to the received the expected requests).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the expected request that the second endpoint expects to receive from the first endpoint and an expected response that should be provided by the second endpoint according to the expected request from the first endpoint; for the first and second endpoints, using the expected request and expected response specified in the machine-readable contract, as taught by Williams in the one or more non-transitory computer readable storage media of Hanif and Athinathan, so virtual services can capture and simulate the behavior, data and performance characteristics of complete composite application environments, making them available for development and testing at the request of a user or system and throughout the software lifecycle, among other advantages, see Williams par0041.

As per claim 13. Hanif, Athinathan and Williams disclose the one or more non-transitory computer readable storage media of claim 10.
          Hanif and Athinathan do not explicitly disclose wherein the file is a JSON, YAML, XML, CSV, Protobuf, Avro, BSON, or a MessagePack file.
         Williams however discloses wherein the file is a JSON, YAML, XML, CSV, Protobuf, Avro, BSON, or a MessagePack file (Williams, par0070 teaches sets of text files (e.g., a text file, a pcap file, an XML file, or an idoc file).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the file is a JSON, YAML, XML, CSV, Protobuf, Avro, BSON, or a MessagePack file, as taught by Williams in the one or more non-transitory computer readable storage media of Hanif and Athinathan, so virtual services can capture and simulate the behavior, data and performance characteristics of complete composite application environments, making them available for development and testing at the request of a user or system and throughout the software lifecycle, among other advantages, see Williams par0041.

As per claim 15. A system comprising: (Hanif, par0005 teaches a system for automated testing of a virtualization management system includes a memory and a processor).
a memory to store instructions; and one or more processors coupled to the memory to execute the stored instructions to: (Hanif, par0056 teaches the memory 220 is non-transitory computer storage medium. The memory 220 may be DRAM, SRAM, Flash, or any other type of memory or a combination thereof. The memory 220 stores control instructions and applications executable by the processor 210).
an expected request that a second endpoint expects to receive from a first endpoint and an expected response that should be provided by the second endpoint according to the expected request from the first endpoint; and for the first and second endpoints using the expected request and expected response specified in the machine-readable contract.
perform multi-platform contract validation (Hanif, par0063 teaches the multi-platform compare unit 265 compares the test response from the multiple platforms to check if the test response are within a predetermined threshold of each other or within a predetermined range [contract validation]. For example, the multi-platform compare unit 265 compares the test responses from each platform to determine if the responses are substantially identical. Alternatively, the multi-platform compare unit 265 compares the test responses from each platform to determine if the responses are within an allowable threshold of each other.
by performing independent tests, (Hanif, par0087 teaches the test server 205 executes the test case that was generated using each [independent tests] of the selected interface and selected platform to be tested, as shown at block 1212. The test server 205 generates a first response file for each command for the SUT as described herein, as shown at 1210. The test server 205 executes an instance of a command in a test case via each interface on each platform for the SUT and stores each of the responses in the first response file corresponding to the command, as shown at 1212 and 1220).
first and second endpoints (Hanif, par0082 teaches FIG. 11 illustrates a flowchart of an example method for determining compatibility between the test responses from the multiple platforms  of the SUT and expected test responses, according to one or more embodiments of the present invention. The logic may be implemented by the test server 205. The test server 205 receives test responses from the SUT (multiple platforms, multiple interfaces) [first and second endpoints], as shown at 1105. In one or more examples, the responses from the SUT are received in the form of the SUT response file 1050, which contains response from multiple SUT platforms, and have been confirmed [validating compatibility] by the multi-platform compare unit 265 to be matching each other).
          Hanif does not explicitly discloses access a memory storing a machine-readable contract specifying a request-response pair in a file, the first and second endpoints being different platforms that operate with each other using requests and responses; to determine whether the first and second endpoints are compatible with each other, tests for the first and second endpoints at the same time, wherein performing multi-platform contract validation comprises; performing a first test with the first endpoint, by a first test generator and based on the request-response specified in the machine-readable contract, to validate the expected request and uses at its response one that matches the expected response in the file when receiving the expected request in the file, and request-response specified in the machine-readable contract, to validate that the second endpoint response received by the second test generator matches the expected response in the file when receiving the expected request in the file.
          Athinathan however discloses access a memory storing a machine-readable contract specifying a request-response pair in a file, the request-response pair (Athinathan, Fig1-2, par0030 teaches the one or more users create the one or more test workflows by selecting one or more pre-stored source files and corresponding one or more pre-stored target files…..After selecting the one or more pre-stored source and the one or more corresponding pre-stored target files, the one or more users map input and output of the one or more pre-stored source files with the one or more pre-stored target files to facilitate comparison during execution of the one or more test workflows for testing additional one or more source files. In an embodiment of the present invention, input mapping and output mapping comprise linking each of the pre-stored source and corresponding target files by matching criteria and expected values. Further, mapping the pre-stored source file with the pre-stored target file facilitates in testing the additional one or more source files during testing, using the saved user mappings).
the first and second endpoints being different platforms that operate with each other using requests and responses; and (Athinathan, Fig1-2, par0017, 0022 teaches the invention further provides for a system and method which is customizable and capable of connecting with multiple platforms concurrently……the one or more pre-stored source files are associated with, but not limited to, databases 112, test management tools 114, servers 116, flat files, Extensible Markup Language (XML) data, spreadsheets, web services, Transmission Control Protocol (TCP)/Internet Protocol (IP) sockets requests, X12 files, Hypertext Transfer Protocol (HTTP) post messages and database Application Program Interfaces (APIs). In an embodiment of the present invention, the one or more pre-stored target files are one or more sample files used for comparison with the one or more source files during testing…..the system 100 is configured as an appstore platform comprising an appstore server. Further, the appstore provides one or more applications for different types of testing on one or more client devices).
to determine whether the first and second endpoints are compatible with each other, tests for the first and second endpoints at the same time (Athinathan, Fig1-2, par0022, 0028, 0030 teaches the appstore provides one or more applications for different types of testing on one or more client devices. Furthermore, the one or more applications can be downloaded via the appstore and installed on the one or more client devices. In yet another embodiment of the present invention, the system 100 is an apparatus/machine comprising a user interface configured to facilitate the one or more users to interact with the system 100. In yet another embodiment of the present invention, the system 100 has a distributed automation model comprising a master-slave setup. Further, the master is configured to schedule and allocate execution tasks to slaves based on their availability and state….the one or more applications are downloadable as and when required on the one or more electronic communication devices. Furthermore, each of the one or more test setup modules 104 have corresponding workflow execution module 106 to facilitate execution of the created one or more test workflows [the first and second endpoints at the same time]…..the workflow execution module 106 retrieves the corresponding value from the primary hash table and compares the retrieved value with the source value. If the source value is same as the target value then the test is considered as “PASS”).
wherein performing multi-platform contract validation comprises;
performing a first test with the first endpoint, by a first test generator and based on the request-response specified in the machine-readable contract, to validate the expected request and uses at its response one that matches the expected response in the file when receiving the expected request in the file, and (Athinathan, Fig1-2, par0030 teaches the workflow execution module 106 loads the user mappings from the test setup module 104. The workflow execution module 106 then reads the pre-stored mapped target file corresponding to the source file to be tested and creates one or more key-value pairs. The key-value pairs comprise a key based on a matching criteria and corresponding expected value for each of the one or more records of the pre-stored mapped target file. In an embodiment of the present invention, the one or more key-value pairs are stored in a primary hash table. The workflow execution module 106 then reads each record of the source file and creates a key-value pair for each record of the source file. The workflow execution module 106 further checks for the key for each record of the source file in the primary hash table. In case the key for a record of the source file exists in the primary hash table, the workflow execution module 106 retrieves the corresponding value from the primary hash table and compares the retrieved value with the source value. If the source value is same as the target value then the test is considered as “PASS”. The results of the test workflow execution are forwarded to the reporting module 108. FIG. 2 is a flowchart depicting creation of the one or more key-value pairs and validation of source files).
performing a second test with the second endpoint, by a second test generator and based on the request-response specified in the machine-readable contract, to validate that the second endpoint response received by the second test generator matches the expected response in the file when receiving the expected request in the file.  (Athinathan, Fig1-2, par0028-0031. Fig1-2, par0030 teaches the first elements and the following paragraphs teaches that this can apply to additional (second, third etc.) elements. Par0029 teaches the system 100 provides one or more test setup modules 104 for different types of testing and creating corresponding one or more test workflows….. each of the one or more test setup modules 104 have corresponding workflow execution module 106 to facilitate execution of the created one or more test workflows…. The workflow execution module 106 is configured to connect with the one or more external systems 110 using the received information. The workflow execution module 106 is further configured to retrieve the one or more additional source files associated with the one or more connected external systems. The workflow execution module 106 is further configured to execute the one or more saved test workflows corresponding to the one or more additional source files).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of accessing a memory storing a machine-readable contract specifying a request-response pair in a file, the first and second endpoints being different platforms that operate with each other using requests and responses; to determine whether the first and second endpoints are compatible with each other, tests for the first and second endpoints at the same time, wherein performing multi-platform contract validation comprises; performing a first test with the first endpoint, by a first test generator and based on the request-response specified in the machine-readable contract, to validate the expected request and uses at its response one that matches the expected response in the file when receiving the expected request in the file, and request-response specified in the machine-readable contract, to validate that the second endpoint response received by the second test generator matches the expected response in the file when receiving the expected request in the file, as taught by Athinathan in the system of Hanif, so testing is an important part of any Software Development Lifecycle (SDLC), various types of testing exists based on the software entity that has to be tested, see Athinathan par0002.
          Hanif and Athinathan do not explicitly disclose the expected request that the second endpoint expects to receive from the first endpoint and an expected response that should be provided by the second endpoint according to the expected request from the first endpoint; for the first and second endpoints, using the expected request and expected response specified in the machine-readable contract.
         Williams however discloses the expected request that the second endpoint expects to receive from the first endpoint and an expected response that should be provided by the second endpoint according to the expected request from the first endpoint; for the first and second endpoints (Williams, par0076 teaches the software component 705 [the first endpoint] can be run and tested in its current developmental state against the virtual service 755 modeling [the second endpoint] a contract-compliant software component (e.g., component 710). One or more requests 736 that are to comply with expected requests (e.g., 735 a-c) defined in the interaction contract can be sent to the virtual service 755 and the virtual service 755 can generate responses 740 per the interaction contract's definitions. Where it is determined that requests 736 elicit the same responses (e.g., 740) that would be realized from expected requests (e.g., 735 a-c), developers can conclude that the software component 705 is operating, at least with regard to requests 736, in a manner consistent with the interaction contract).
using the expected request and expected response specified in the machine-readable contract. (Williams, par0032 teaches through the identification of sets of expected requests and responses corresponding to a set of scenarios defined for interactions between two or more applications, models can be generated. For instance, a test generation engine 228 can utilize data describing the set of expected requests from the scenarios to generate a test set (e.g., 232). The test set can include a substantially exhaustive set of inputs or requests that could be sent from the client application to the server application in accordance with an interaction contract [specified in the machine-readable contract]….use the identified set of expected requests and responses to generate one or more service models 234 to serve as the basis for instantiating a virtual service to simulate operation of the server application in responding as expected to the received the expected requests).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the expected request that the second endpoint expects to receive from the first endpoint and an expected response that should be provided by the second endpoint according to the expected request from the first endpoint; for the first and second endpoints, using the expected request and expected response specified in the machine-readable contract, as taught by Williams in the system of Hanif and Athinathan, so virtual services can capture and simulate the behavior, data and performance characteristics of complete composite application environments, making them available for development and testing at the request of a user or system and throughout the software lifecycle, among other advantages, see Williams par0041.

As per claim 19. Hanif, Athinathan and Williams disclose the system of claim 15.
          Hanif and Athinathan do not explicitly disclose wherein the file is a JSON, YAML, XML, CSV, Protobuf, Avro, BSON, or a MessagePack file.
         Williams however discloses wherein the file is a JSON, YAML, XML, CSV, Protobuf, Avro, BSON, or a MessagePack file (Williams, par0070 teaches sets of text files (e.g., a text file, a pcap file, an XML file, or an idoc file).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the file is a JSON, YAML, XML, CSV, Protobuf, Avro, BSON, or a MessagePack file, as taught by Williams in the system of Hanif and Athinathan, so virtual services can capture and simulate the behavior, data and performance characteristics of complete composite application environments, making them available for development and testing at the request of a user or system and throughout the software lifecycle, among other advantages., see Williams par0041.

Claims 3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanif in view of Athinathan further in view of Williams, and further in view of Herzog et al. (US20080183800A1) hereinafter Herzog.
As per claim 3. Hanif, Athinathan and Williams disclose the method of claim 1.
          Hanif, Athinathan and Williams do not explicitly disclose wherein the first endpoint comprises a frontend and the second endpoint comprises a backend.
          Herzog however discloses wherein the first endpoint comprises a frontend and the second endpoint comprises a backend (Herzog, par0042, 0061 teaches the proxy engine 406 includes a synchronization component 408 for synchronizing state on the frontend between the client 106 [first endpoint] and the virtual state image of the server 202, and on the backend of the proxy 202 between the backend systems and the virtual state image of the server 202. A scheduler component 410 facilitates scheduling when the server 202 performs synchronization on the backend and/or the frontend…. FIG. 9 illustrates a method of performing evaluation testing on a device image abstraction before applying updates to a mobile device. At 900, a mobile device state image abstraction is created for a mobile device and stored on a proxy server. At 902, arbitrary backend services are asynchronously accessed via service drivers for the image abstraction. At 904, services are received into the drivers and abstracted as tasks for execution at the proxy server.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first endpoint comprises a frontend and the second endpoint comprises a backend, as taught by Herzog in the method of Hanif, Athinathan and Williams, so integration of systems provide enterprise support in terms of an open-standards-based infrastructure, support disparate mobile client technologies and many different services, see Herzog par0004.

As per claim 12. Hanif, Athinathan and Williams disclose the one or more non-transitory computer readable storage media of claim 10.
          Hanif, Athinathan and Williams do not explicitly disclose wherein the first endpoint comprises a frontend and the second endpoint comprises a backend.
          Herzog however discloses wherein the first endpoint comprises a frontend and the second endpoint comprises a backend (Herzog, par0042, 0061 teaches the proxy engine 406 includes a synchronization component 408 for synchronizing state on the frontend between the client 106 [first endpoint] and the virtual state image of the server 202, and on the backend of the proxy 202 between the backend systems and the virtual state image of the server 202. A scheduler component 410 facilitates scheduling when the server 202 performs synchronization on the backend and/or the frontend…. FIG. 9 illustrates a method of performing evaluation testing on a device image abstraction before applying updates to a mobile device. At 900, a mobile device state image abstraction is created for a mobile device and stored on a proxy server. At 902, arbitrary backend services are asynchronously accessed via service drivers for the image abstraction. At 904, services are received into the drivers and abstracted as tasks for execution at the proxy server.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first endpoint comprises a frontend and the second endpoint comprises a backend, as taught by Herzog in the one or more non-transitory computer readable storage media of Hanif, Athinathan and Williams, so integration of systems provide enterprise support in terms of an open-standards-based infrastructure, support disparate mobile client technologies and many different services, see Herzog par0004.

As per claim 17. Hanif, Athinathan and Williams disclose the system of claim 15.
          Hanif, Athinathan and Williams do not explicitly disclose wherein the first endpoint comprises a frontend and the second endpoint comprises a backend.
          Herzog however discloses wherein the first endpoint comprises a frontend and the second endpoint comprises a backend (Herzog, par0042, 0061 teaches the proxy engine 406 includes a synchronization component 408 for synchronizing state on the frontend between the client 106 [first endpoint] and the virtual state image of the server 202, and on the backend of the proxy 202 between the backend systems and the virtual state image of the server 202. A scheduler component 410 facilitates scheduling when the server 202 performs synchronization on the backend and/or the frontend…. FIG. 9 illustrates a method of performing evaluation testing on a device image abstraction before applying updates to a mobile device. At 900, a mobile device state image abstraction is created for a mobile device and stored on a proxy server. At 902, arbitrary backend services are asynchronously accessed via service drivers for the image abstraction. At 904, services are received into the drivers and abstracted as tasks for execution at the proxy server.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first endpoint comprises a frontend and the second endpoint comprises a backend, as taught by Herzog in the system of Hanif, Athinathan and Williams, so integration of systems provide enterprise support in terms of an open-standards-based infrastructure, support disparate mobile client technologies and many different services, see Herzog par0004.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanif in view of Athinathan further in view of Williams, and further in view of Rajasekhar (US20160132309A1) hereinafter Rajasekhar.
As per claim 5. Hanif, Athinathan and Williams disclose the method of claim 4. 
          Hanif  further discloses wherein performing the first test (Hanif, par0057 teaches the test server 205 includes a user interface 230 that facilitates issuing commands to the test server 205. For example, a tester may initiate the testing [first test] by the test server 205 via the user interface 230).
          Hanif, Athinathan and Williams do not explicitly disclose comprises stubbing the expected request and mocking the expected response.
          Rajasekhar however discloses comprises stubbing the expected request and mocking the expected response (Rajasekhar, par0104 teaches includes service mocking and stubbing functions 544. These functions provide rudimentary simulation of service functionality in the form of either a stub service that accepts service requests and returns “reasonable” service responses, or a mock service that additionally checks each service request according to various heuristics and raises exceptions if “unreasonable” input is detected).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprises stubbing the expected request and mocking the expected response, as taught by Rajasekhar in the method of Hanif, Athinathan and Williams, so automatic code generation software is known that can create application software automatically, this code generation process eliminates some of the repetitive nature of software development, see Rajasekhar par0006.

As per claim 18. Hanif, Athinathan and Williams disclose the system of claim 17. 
          Hanif  further discloses wherein performing the first test (Hanif, par0057 teaches the test server 205 includes a user interface 230 that facilitates issuing commands to the test server 205. For example, a tester may initiate the testing [first test] by the test server 205 via the user interface 230).
          Hanif, Athinathan and Williams do not explicitly disclose comprises stubbing the expected request and mocking the expected response.
          Rajasekhar however discloses comprises stubbing the expected request and mocking the expected response (Rajasekhar, par0104 teaches includes service mocking and stubbing functions 544. These functions provide rudimentary simulation of service functionality in the form of either a stub service that accepts service requests and returns “reasonable” service responses, or a mock service that additionally checks each service request according to various heuristics and raises exceptions if “unreasonable” input is detected).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprises stubbing the expected request and mocking the expected response, as taught by Rajasekhar in the system of Hanif, Athinathan and Williams, so automatic code generation software is known that can create application software automatically, this code generation process eliminates some of the repetitive nature of software development, see Rajasekhar par0006.


Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanif in view of Athinathan further in view of Williams, and further in view of Desai (US20190319972A1) hereinafter Desai.
As per claim 8. Hanif, Athinathan and Williams disclose the method of claim 7. 
          Hanif does not explicitly discloses further comprising establishing the machine-readable contract comprises storing a request and response pair in a file, an HTTP request and response pair.
          Athinathan however discloses comprising establishing the machine-readable contract comprises storing a request and response pair in a file, an HTTP request and response pair (Athinathan, par0025 teaches selecting one or more pre-stored source files and corresponding one or more pre-stored target files. The one or more pre-stored source files are associated with, but not limited to, databases 112, test management tools 114, servers 116, flat files, Extensible Markup Language (XML) data, spreadsheets, web services, Transmission Control Protocol (TCP)/Internet Protocol (IP) sockets requests, X12 files, Hypertext Transfer Protocol (HTTP) post messages and database Application Program Interfaces (APIs). In an embodiment of the present invention, the one or more pre-stored target files are one or more sample files used for comparison with the one or more source files during testing).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising establishing the machine-readable contract comprises storing a request and response pair in a file, an HTTP request and response pair, as taught by Athinathan in the method of Hanif, so testing is an important part of any Software Development Lifecycle (SDLC), various types of testing exists based on the software entity that has to be tested, see Athinathan par0002.
          Hanif, Athinathan and Williams do not explicitly disclose a JSON file.
          Desai however discloses a JSON file (Desai, par0083 teaches a JSON file containing those details under the “Details” column).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a JSON file, as taught by Desai in the method of Hanif, Athinathan and Williams, so In computer security including cloud-based security systems, Signature Pattern Matching (SPM) is used to detect signatures of known exploits, malware, viruses, etc, see Desai par0003.

As per claim 14. Hanif, Athinathan and Williams disclose the one or more non-transitory computer readable storage media of claim 10. 
          Hanif does not explicitly discloses wherein the request and response comprise an HTTP request and an HTTP response, respectively, and further comprising establishing the machine-readable contract comprises storing a request and response pair in a file, an HTTP request and response pair.
          Athinathan however discloses wherein the request and response comprise an HTTP request and an HTTP response, respectively, and further comprising establishing the machine-readable contract comprises storing a request and response pair in a file, an HTTP request and response pair (Athinathan, par0025 teaches selecting one or more pre-stored source files and corresponding one or more pre-stored target files. The one or more pre-stored source files are associated with, but not limited to, databases 112, test management tools 114, servers 116, flat files, Extensible Markup Language (XML) data, spreadsheets, web services, Transmission Control Protocol (TCP)/Internet Protocol (IP) sockets requests, X12 files, Hypertext Transfer Protocol (HTTP) post messages and database Application Program Interfaces (APIs). In an embodiment of the present invention, the one or more pre-stored target files are one or more sample files used for comparison with the one or more source files during testing).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the request and response comprise an HTTP request and an HTTP response, respectively, and further comprising establishing the machine-readable contract comprises storing a request and response pair in a file, an HTTP request and response pair, as taught by Athinathan in the one or more non-transitory computer readable storage media of Hanif, so testing is an important part of any Software Development Lifecycle (SDLC), various types of testing exists based on the software entity that has to be tested, see Athinathan par0002.
          Hanif, Athinathan and Williams do not explicitly disclose a JSON file.
          Desai however discloses a JSON file (Desai, par0083 teaches a JSON file containing those details under the “Details” column).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a JSON file, as taught by Desai in the one or more non-transitory computer readable storage media of Hanif, Athinathan and Williams, so In computer security including cloud-based security systems, Signature Pattern Matching (SPM) is used to detect signatures of known exploits, malware, viruses, etc, see Desai par0003.

As per claim 20. Hanif, Athinathan and Williams disclose the system of claim 15. 
          Hanif does not explicitly discloses wherein the request and response comprise an HTTP request and an HTTP response, respectively, and further comprising establishing the machine-readable contract comprises storing a request and response pair in a file, an HTTP request and response pair.
          Athinathan however discloses wherein the request and response comprise an HTTP request and an HTTP response, respectively, and further comprising establishing the machine-readable contract comprises storing a request and response pair in a file, an HTTP request and response pair (Athinathan, par0025 teaches selecting one or more pre-stored source files and corresponding one or more pre-stored target files. The one or more pre-stored source files are associated with, but not limited to, databases 112, test management tools 114, servers 116, flat files, Extensible Markup Language (XML) data, spreadsheets, web services, Transmission Control Protocol (TCP)/Internet Protocol (IP) sockets requests, X12 files, Hypertext Transfer Protocol (HTTP) post messages and database Application Program Interfaces (APIs). In an embodiment of the present invention, the one or more pre-stored target files are one or more sample files used for comparison with the one or more source files during testing.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the request and response comprise an HTTP request and an HTTP response, respectively, and further comprising establishing the machine-readable contract comprises storing a request and response pair in a file, an HTTP request and response pair, as taught by Athinathan in the system of Hanif, so testing is an important part of any Software Development Lifecycle (SDLC), various types of testing exists based on the software entity that has to be tested, see Athinathan par0002.
          Hanif, Athinathan and Williams do not explicitly disclose a JSON file.
          Desai however discloses a JSON file (Desai, par0083 teaches a JSON file containing those details under the “Details” column).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a JSON file, as taught by Desai in the system of Hanif, Athinathan and Williams, so in computer security including cloud-based security systems, Signature Pattern Matching (SPM) is used to detect signatures of known exploits, malware, viruses, etc, see Desai par0003.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Mujeeb et al. (US20120297367A1) – Related art in the area of a test case that includes a request used for a test of an application, an expected response to the request, and an identifier of an application server that executes the application.
• Wurth (US20180234329A1) – Related art in the area of a first test, which includes a set of requests for testing server operation according to a first protocol, and builds a specification of a second test, which includes requests and corresponding expected server responses for testing server operation according to a second protocol.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442